Exhibit 10.1

 

flexshopper, inc.

2018 OMNIBUS EQUITY COMPENSATION PLAN

 

FlexShopper, Inc. sets forth herein the terms and conditions of its 2018 Omnibus
Equity Compensation Plan.

 

1.PURPOSE

 

The Plan is intended to enhance the Company’s and its Affiliates’ ability to
attract and retain employees, Consultants and Non-Employee Directors, and to
motivate such employees, Consultants, and Non-Employee Directors to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such persons an opportunity
to acquire or increase a direct proprietary interest in the operations and
future success of the Company. To this end, the Plan provides for the grant of
stock options (nonstatutory and incentive), stock appreciation rights,
restricted shares, restricted stock units, other stock-based awards, and cash
awards. Any of these awards may—but need not—be made as performance incentives
to reward attainment of performance goals in accordance with the terms and
conditions hereof. Upon the Effective Date, the Plan replaces, and no further
awards may be made under, the Prior Plans.

 

2.DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

“Affiliate” means any company or other trade or business that “controls,” is
“controlled by,” or is “under common control with,” the Company within the
meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.

 

“Award” means a grant, under the Plan, of (1) an Option, (2) a Stock
Appreciation Right, (3) Restricted Shares, (4) Restricted Stock Units, (5) an
Other Stock-based Award, (6) a cash award, or (7) a Substitute Award.

 

“Award Agreement” means a written agreement between the Company and a Grantee,
or notice from the Company to a Grantee that evidences and sets out the terms
and conditions of an Award.

 

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, that Person shall be deemed to have
beneficial ownership of all securities that the Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have corresponding meanings.

 

“Board” means the Board of Directors of the Company.

 

“Business Combination” means the consummation of a reorganization, merger, or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company.

 

“Cause” shall be defined as that term is defined in the Grantee’s offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means, as determined by the Company and unless otherwise provided in the
applicable Award Agreement: (1) the commission of any act by the Grantee
constituting financial dishonesty against the Company or its Affiliates; (2) the
Grantee’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality, or harassment that would (A)
adversely affect the business or the reputation of the Company or any of its
Affiliates with their respective current or prospective customers, suppliers,
lenders, or other third parties with whom such entity does or might do business
or (B) expose the Company or any of its Affiliates to a risk of civil or
criminal legal damages, liabilities, or penalties; (3) the repeated failure by
the Grantee to follow the directives of the chief executive officer of the
Company or any of its Affiliates or the Board; or (4) any material misconduct,
violation of Company or Affiliate policy, or willful and deliberate
non-performance of duty by the Grantee in connection with the business affairs
of the Company or its Affiliates. A Separation from Service for Cause shall be
deemed to include a determination by the Company after the Grantee’s Separation
from Service that circumstances existing before the Separation from Service
would have entitled the Company or an Affiliate to have terminated the Grantee’s
service for Cause. All rights a Grantee has or may have under the Plan shall be
suspended automatically during the pendency of any investigation by the Company,
or during any negotiations between the Company and the Grantee, regarding any
actual or alleged act or omission by the Grantee of the type described in the
applicable definition of Cause.

 



 

 

 

“Change in Control” means, except as otherwise provided by the Board, the
occurrence of any of the following events:

 

(1)The acquisition by any Person of Beneficial Ownership of 50% or more of the
outstanding voting power; provided, however, that the following acquisitions
shall not constitute a Change in Control for purposes of this subparagraph (1):
(A) any acquisition directly from the Company; (B) any acquisition by the
Company or any of its Affiliates; (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates; or (D) any acquisition by any corporation under a transaction that
complies with clauses (A), (B) and (C) of subparagraph (3) below; or

 

(2)Individuals who at the beginning of any two-year period constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a director of
the Company during such two-year period and whose election, or whose nomination
for election by the Stockholders, to the Board was either (A) approved by a vote
of at least a majority of the directors then comprising the Incumbent Board or
(B) recommended by a nominating committee comprised entirely of directors who
are then Incumbent Board members shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act), other actual or threatened
solicitation of proxies or consents or an actual or threatened tender offer; or

 

(3)Consummation of a Business Combination, unless after the Business
Combination: (A) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately before the Business Combination own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Company, as the case may be, of the entity resulting from the Business
Combination (including an entity that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately before such Business Combination, of the outstanding
voting securities (provided, however, that for purposes of this clause (A) any
shares of common stock or voting securities of such resulting entity received by
such Beneficial Owners in such Business Combination other than as the result of
such Beneficial Owners’ ownership of outstanding shares or outstanding voting
securities immediately before such Business Combination shall not be considered
to be owned by such Beneficial Owners for the purposes of calculating their
percentage of ownership of the outstanding common stock and voting power of the
resulting entity); (B) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from the Business Combination) becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the combined voting
power of the then outstanding voting securities of such entity resulting from
the Business Combination unless such Person owned 50% or more of the outstanding
shares or outstanding voting securities immediately before the Business
Combination; and (C) at least a majority of the members of the Board of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or the action of
the Board, providing for such Business Combination; or

 



 2 

 

 

(4)Approval by the Stockholders of a complete liquidation or dissolution of the
Company.

 

Solely to the extent required by Section 409A, an event described above shall
not constitute a Change in Control for purposes of the payment (but not vesting)
terms and conditions of any Award subject to Section 409A unless such event also
constitutes a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets within
the meaning of Section 409A.

 

“Code” means the Internal Revenue Code of 1986.

 

“Committee” means the Compensation Committee of the Board or any committee or
other person or persons designated by the Board to administer the Plan. The
Board shall cause the Committee to satisfy the applicable requirements of any
securities exchange on which the Common Stock may then be listed. For purposes
of Awards to Grantees who are subject to Section 16 of the Exchange Act,
Committee means all of the members of the Committee who are “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act. All
references in the Plan to the Board shall mean such Committee or the Board.

 

“Company” means FlexShopper, Inc., a Delaware corporation.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

 

“Consultant” means any person, except an employee or Non-Employee Director,
engaged by the Company or any Affiliate, to render personal services to such
entity, including as an advisor.

 

“Corporate Transaction” means a reorganization, merger, statutory share
exchange, consolidation, sale of all or substantially all of the Company’s
assets, or the acquisition of assets or stock of another entity by the Company,
or other corporate transaction involving the Company or any of its Affiliates.

 

“Detrimental Conduct” means, as determined by the Company, the Grantee’s serious
misconduct or unethical behavior, including any of the following: (1) any
violation by the Grantee of a restrictive covenant agreement that the Grantee
has entered into with the Company or an Affiliate (covering, for example,
confidentiality, non-competition, non-solicitation, non-disparagement, etc.);
(2) any conduct by the Grantee that could result in the Grantee’s Separation
from Service for Cause; (3) the commission of a criminal act by the Grantee,
whether or not performed in the workplace, that subjects, or if generally known
would subject, the Company or an Affiliate to public ridicule or embarrassment,
or other improper or intentional conduct by the Grantee causing reputational
harm to the Company, an Affiliate, or a client or former client of the Company
or an Affiliate; (4) the Grantee’s breach of a fiduciary duty owed to the
Company or an Affiliate or a client or former client of the Company or an
Affiliate; (5) the Grantee’s intentional violation, or grossly negligent
disregard, of the Company’s or an Affiliate’s policies, rules, or procedures; or
(6) the Grantee taking or maintaining trading positions that result in a need to
restate financial results in a subsequent reporting period or that result in a
significant financial loss to the Company or its Affiliates.

 

“Disability” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Disability” means, as determined by the Company and unless
otherwise provided in the applicable Award Agreement, the Grantee is unable to
perform each of the essential duties of the Grantee’s position by reason of a
medically determinable physical or mental impairment that is potentially
permanent in character or that can be expected to last for a continuous period
of not less than 12 months; provided, however, that, with respect to rules
regarding expiration of an Incentive Stock Option after termination of the
Grantee’s employment, “Disability” means “permanent and total disability” as set
forth in Code Section 22(e)(3).

 



 3 

 

 

“Effective Date” means [Date], the date of Stockholder approval of the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fair Market Value” of a Share as of a particular date means (1) if the Shares
are listed on a national securities exchange, the closing price of a Share as
quoted on such exchange or other comparable reporting system for the first
regular trading day immediately preceding the applicable date, or (2) if the
Shares are not then listed on a national securities exchange, the closing price
of a Share quoted by an established quotation service for over-the-counter
securities for the first trading day immediately preceding the applicable date,
or (3) if the Shares are not then listed on a national securities exchange or
quoted by an established quotation service for over-the-counter securities, or
the value of the Shares is not otherwise determinable, such value as determined
by the Board. Notwithstanding the foregoing, if the Board determines that an
alternative definition of Fair Market Value should be used in connection with
the grant, exercise, vesting, settlement, or payout of any Award, it may specify
such alternative definition in the applicable Award Agreement. Such alternative
definition may include a price that is based on the opening, actual, high, low,
or average selling prices of a Share on the applicable securities exchange on
the given date, the trading date preceding the given date, the trading date next
succeeding the given date, or an average of trading days.

 

“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the applicable individual,
any person sharing the applicable individual’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than 50%
of the beneficial interest, a foundation in which any one or more of these
persons (or the applicable individual) control the management of assets, and any
other entity in which one or more of these persons (or the applicable
individual) own more than 50% of the voting interests.

 

“GAAP” means U.S. Generally Accepted Accounting Principles.

 

“Grant Date” means the latest to occur of (1) the date as of which the Board
approves an Award, (2) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6, or (3) such other date as may be
specified by the Board in the Award Agreement.

 

“Grantee” means a person who receives or holds an Award.

 

“Incentive Stock Option” means an Option that is an “incentive stock option”
within the meaning of Code Section 422.

 

“Non-Employee Director” means a member of the Board who is not an employee.

 

“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

 

“Option” means an option to purchase one or more Shares under the Plan.

 

“Option Price” means the exercise price for each Share subject to an Option.

 

“Other Stock-based Award” means Awards consisting of Share units, or other
Awards, valued in whole or in part by reference to, or otherwise based on,
Common Stock, other than Options, SARs, Restricted Shares, and RSUs.

 



 4 

 

 

“Performance Award” means an Award made subject to the attainment of performance
goals over a performance period established by the Board.

 

“Person” means a person as defined in Section 13(d)(3) of the Exchange Act.

 

“Plan” means this FlexShopper, Inc. 2018 Omnibus Equity Compensation Plan.

 

“Prior Plans” means the FlexShopper, Inc. 2007 Omnibus Equity Compensation Plan
(formerly known as the BTHC XI, Inc. 2007 Omnibus Equity Compensation Plan) and
the FlexShopper, Inc. 2015 Omnibus Equity Compensation Plan.

 

“Purchase Price” means the purchase price for each Share under a grant of
Restricted Shares.

 

“Restricted Period” shall have the meaning set forth in Section 10.1.

 

“Restricted Shares” means restricted Shares awarded to a Grantee under Section
10.

 

“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing the
equivalent of Shares, awarded to a Grantee under Section 10.

 

“SAR Exercise Price” means the per Share exercise price of a SAR granted under
Section 9.

 

“Section 409A” means Code Section 409A.

 

“Securities Act” means the Securities Act of 1933.

 

“Separation from Service” means the termination of the applicable Grantee’s
employment with, and performance of services for, the Company and each
Affiliate. Unless otherwise determined by the Company, if a Grantee’s employment
or service with the Company or an Affiliate terminates but the Grantee continues
to provide services to the Company or an Affiliate in a non-employee director
capacity or as an employee, officer, or consultant, as applicable, such change
in status shall not be deemed a Separation from Service. Approved temporary
absences from employment because of illness, vacation, or leave of absence and
transfers among the Company and its Affiliates shall not be considered
Separations from Service. Notwithstanding the foregoing, with respect to any
Award that constitutes nonqualified deferred compensation under Section 409A,
“Separation from Service” shall mean a “separation from service” as defined
under Section 409A.

 

“Service Provider” means an employee, officer, Non-Employee Director, or
Consultant of the Company or an Affiliate.

 

“Share” means one share of Common Stock.

 

“Stock Appreciation Right” or “SAR” means a right granted to a Grantee under
Section 9.

 

“Stockholder” means a stockholder of the Company.

 

“Subsidiary” means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company owns more than 50% of the voting stock or
voting ownership interest, as applicable, or any other business entity
designated by the Board as a Subsidiary for purposes of the Plan.

 

“Substitute Award” means any Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or an Affiliate or
with which the Company or an Affiliate combines.

 



 5 

 

 

“Ten Percent Stockholder” means an individual who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its parent or any of its Subsidiaries. In determining stock ownership, the
attribution rules of Code Section 424(d) shall be applied.

 

“Termination Date” means the date that is 10 years after the Effective Date,
unless the Plan is earlier terminated by the Board under Section 5.2.

 

3.ADMINISTRATION OF THE PLAN

 

3.1. General The Board shall have such powers and authorities related to the
administration of the Plan as are consistent with the Company’s articles of
incorporation and bylaws and applicable law. The Board shall have the power and
authority to delegate its powers and responsibilities hereunder to the
Committee, which shall have full authority to act in accordance with its
charter, and with respect to the authority of the Board to act hereunder, all
references to the Board shall be deemed to include a reference to the Committee,
to the extent such power or responsibilities have been delegated. Except as
specifically provided in Section 14 or as otherwise may be required by
applicable law, regulatory requirement, or the articles of incorporation or the
bylaws of the Company, the Board shall have full power and authority to take all
actions and to make all determinations required or provided for under the Plan,
any Award or any Award Agreement, and shall have full power and authority to
take all such other actions and make all such other determinations not
inconsistent with the specific terms and conditions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan. The
Committee shall administer the Plan; provided that the Board shall retain the
right to exercise the authority of the Committee to the extent consistent with
applicable law and the applicable requirements of any securities exchange on
which the Common Stock may then be listed. The interpretation and construction
by the Board of the Plan, any Award, or any Award Agreement shall be final,
binding, and conclusive. Without limitation, the Board shall have full and final
authority, subject to the other terms and conditions of the Plan, to:

 

(1)designate Grantees;

 

(2)determine the type or types of Awards to be made to a Grantee;

 

(3)determine the number of Shares to be subject to an Award;

 

(4)establish the terms and conditions of each Award (including the Option Price
of any Option, the nature and duration of any restriction or condition (or
provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the Shares subject thereto, and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options);

 

(5)prescribe the form of each Award Agreement; and

 

(6)amend, modify, or supplement the terms and conditions of any outstanding
Award, including the authority, in order to effectuate the purposes of the Plan,
to modify Awards to foreign nationals or individuals who are employed outside
the U.S. to recognize differences in local law, tax policy, or custom.

 

To the extent permitted by applicable law, the Board may delegate its authority
as identified herein to any individual or committee of individuals (who need not
be directors), including the authority to make Awards to Grantees who are not
subject to Section 16 of the Exchange Act. To the extent that the Board
delegates its authority to make Awards as provided by this Section 3.1, all
references in the Plan to the Board’s authority to make Awards and
determinations with respect thereto shall be deemed to include the Board’s
delegate. Any such delegate shall serve at the pleasure of, and may be removed
at any time by the Board.

 



 6 

 

 

3.2.No Repricing

 

Notwithstanding any other term or condition of the Plan, the repricing of
Options or SARs is prohibited without prior approval of the Stockholders. For
this purpose, a “repricing” means any of the following (or any other action that
has the same effect as any of the following): (1) changing an Option or SAR to
lower its Option Price or SAR Exercise Price; (2) any other action that is
treated as a “repricing” under GAAP; and (3) repurchasing for cash or canceling
an Option or SAR at a time when its Option Price or SAR Exercise Price is
greater than the Fair Market Value of the underlying Shares in exchange for
another Award, unless the actions contemplated in clauses (1), (2), or (3) occur
in connection with a change in capitalization or similar change under Section
15. A cancellation and exchange under clause (3) would be considered a
“repricing” regardless of whether it is treated as a “repricing” under GAAP and
regardless of whether it is voluntary on the part of the Grantee.

 

3.3.Separation from Service for Cause; Clawbacks; Detrimental Conduct

 

3.3.1.Separation from Service for Cause

 

The Company may annul an Award if the Grantee incurs a Separation from Service
for Cause.

 

3.3.2.Clawbacks

 

All awards, amounts, or benefits received or outstanding under the Plan shall be
subject to clawback, cancellation, recoupment, rescission, payback, reduction,
or other similar action in accordance with any Company clawback or similar
policy or any applicable law related to such actions. A Grantee’s acceptance of
an Award shall be deemed to constitute the Grantee’s acknowledgement of and
consent to the Company’s application, implementation, and enforcement of any
applicable Company clawback or similar policy that may apply to the Grantee,
whether adopted before or after the Effective Date, and any applicable law
relating to clawback, cancellation, recoupment, rescission, payback, or
reduction of compensation, and the Grantee’s agreement that the Company may take
any actions that may be necessary to effectuate any such policy or applicable
law, without further consideration or action.

 

3.3.3.Detrimental Conduct

 

Except as otherwise provided by the Board, notwithstanding any other term or
condition of the Plan, if a Grantee engages in Detrimental Conduct, whether
during the Grantee’s service or after the Grantee’s Separation from Service, in
addition to any other penalties or restrictions that may apply under the Plan,
state law, or otherwise, the Grantee shall forfeit or pay to the Company the
following:

 

(1)any and all outstanding Awards granted to the Grantee, including Awards that
have become vested or exercisable;

 

(2)any cash or Shares received by the Grantee in connection with the Plan within
the 36-month period immediately before the date the Company determines the
Grantee has engaged in Detrimental Conduct; and

 

(3)the profit realized by the Grantee from the sale, or other disposition for
consideration, of any Shares received by the Grantee in connection with the Plan
within the 36-month period immediately before the date the Company determines
the Grantee has engaged in Detrimental Conduct.

 



 7 

 

 

3.4.Deferral Arrangement

 

The Board may permit or require the deferral of any Award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish and in accordance with Section 409A, which may include terms and
conditions for the payment or crediting of interest or dividend equivalents,
including converting such credits into deferred units.

 

3.5.No Liability

 

No member of the Board shall be liable for any action or determination made in
good faith with respect to the Plan, any Award, or Award Agreement.

 

3.6.Book Entry

 

Notwithstanding any other term or condition of the Plan, the Company may elect
to satisfy any requirement under the Plan for the delivery of stock certificates
through the use of book-entry.

 

4.shares SUBJECT TO THE PLAN

 

4.1.Authorized Number of Shares

 

Subject to adjustment under Section 15, the total number of Shares authorized to
be awarded under the Plan shall not exceed the sum of (1) 750,000 and (2) the
number of Shares available for the grant of awards as of the Effective Date
under the Prior Plans. In addition, Shares underlying any outstanding award
granted under a Prior Plan that, after the Effective Date, expires, or is
terminated, surrendered, or forfeited for any reason without issuance of Shares
shall be available for the grant of new Awards. As provided in Section 1, no new
awards shall be granted under the Prior Plans after the Effective Date. Shares
issued under the Plan shall consist in whole or in part of authorized but
unissued Shares, treasury Shares, or Shares purchased on the open market or
otherwise, all as determined by the Company from time to time.

 

4.2.Share Counting

 

4.2.1.General

 

Each Share granted in connection with an Award shall be counted as one Share
against the limit in Section 4.1, subject to this Section 4.2. Share-based
Performance Awards shall be counted assuming maximum performance results (if
applicable) until such time as actual performance results can be determined.

 

4.2.2.Cash-Settled Awards

 

Any Award settled in cash shall not be counted as Shares for any purpose under
the Plan.

 

4.2.3.Expired or Terminated Awards

 

If any Award expires, or is terminated, surrendered, or forfeited, in whole or
in part, the unissued Shares covered by that Award shall again be available for
the grant of Awards.

 



 8 

 

 

4.2.4.Payment of Option Price or Tax Withholding in Shares

 

The full number of Shares with respect to which an Option or SAR is granted
shall count against the aggregate number of Shares available for grant under the
Plan. Accordingly, if in accordance with the Plan, a Grantee pays the Option
Price for an Option by either tendering previously owned Shares or having the
Company withhold Shares, then such Shares surrendered to pay the Option Price
shall continue to count against the aggregate number of Shares available for
grant under the Plan set forth in Section 4.1. In addition, if in accordance
with the Plan, a Grantee satisfies any tax withholding requirement with respect
to any taxable event arising as a result of the Plan by either tendering
previously owned Shares or having the Company withhold Shares, then such Shares
surrendered to satisfy such tax withholding requirements shall continue to count
against the aggregate number of Shares available for grant under the Plan set
forth in Section 4.1. Any Shares repurchased by the Company with cash proceeds
from the exercise of Options shall not be added back to the pool of Shares
available for grant under the Plan set forth in Section 4.1.

 

4.2.5.Substitute Awards

 

In the case of any Substitute Award, such Substitute Award shall not be counted
against the number of Shares reserved under the Plan.

 

4.3.Incentive Stock Option Award Limits

 

Subject to adjustment under Section 15, 1,000,000 Shares available for issuance
under the Plan shall be available for issuance as Incentive Stock Options.

 

5.EFFECTIVE DATE, DURATION, AND AMENDMENTS

 

5.1.Term

 

The Plan shall be effective as of the Effective Date; provided that it has been
approved by the Stockholders. The Plan shall terminate automatically on the
10-year anniversary of the Effective Date and may be terminated on any earlier
date as provided in Section 5.2.

 

5.2.Amendment and Termination of the Plan

 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any Awards that have not been made. An amendment shall be
contingent on approval of the Stockholders to the extent stated by the Board,
required by applicable law, or required by applicable securities exchange
listing requirements. Notwithstanding the foregoing, any amendment to Section
3.2 shall be contingent upon the approval of the Stockholders. No Awards may be
granted after the Termination Date. The applicable terms and conditions of the
Plan, and any terms and conditions applicable to Awards granted before the
Termination Date shall survive the termination of the Plan and continue to apply
to such Awards. No amendment, suspension, or termination of the Plan shall,
without the consent of the Grantee, materially impair rights or obligations
under any Award theretofore awarded.

 

6.AWARD ELIGIBILITY AND LIMITATIONS

 

6.1.Service Providers

 

Subject to this Section 6.1, Awards may be made to any Service Provider as the
Board may determine and designate from time to time.

 

6.2.Successive Awards

 

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

 



 9 

 

 

6.3.Stand-Alone, Additional, Tandem, and Substitute Awards

 

The Board may grant Awards either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate. Such additional, tandem, and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award, the Board shall have the right to
require the surrender of such other Award in consideration for the grant of the
new Award. Subject to Section 3.2, the Board shall have the right to make Awards
in substitution or exchange for any other award under another plan of the
Company, any Affiliate, or any business entity to be acquired by the Company or
an Affiliate. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate, in which the value of Shares subject to the Award is equivalent
in value to the cash compensation (for example, RSUs or Restricted Shares).

 

7.AWARD AGREEMENT

 

Each Award shall be evidenced by an Award Agreement, in such form or forms as
the Board shall from time to time determine. Without limiting the foregoing, an
Award Agreement may be provided in the form of a notice that provides that
acceptance of the Award constitutes acceptance of all terms and conditions of
the Plan and the notice. Award Agreements granted from time to time or at the
same time need not contain similar terms and conditions but shall be consistent
with the terms and conditions of the Plan. Each Award Agreement evidencing an
Award of Options shall specify whether such Options are intended to be
Nonstatutory Stock Options or Incentive Stock Options, and in the absence of
such specification such options shall be deemed Nonstatutory Stock Options.

 

8.TERMS AND CONDITIONS OF OPTIONS

 

8.1.Option Price

 

The Option Price of each Option shall be fixed by the Board and stated in the
related Award Agreement. The Option Price of each Option (except those that
constitute Substitute Awards) shall be at least the Fair Market Value on the
Grant Date of a Share; provided, however, that in the event that a Grantee is a
Ten Percent Stockholder as of the Grant Date, the Option Price of an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
be not less than 110% of the Fair Market Value of a Share on the Grant Date. In
no case shall the Option Price of any Option be less than the par value of a
Share.

 

8.2.Vesting

 

Subject to Section 8.3, each Option shall become exercisable at such times and
under such terms and conditions (including performance requirements) as may be
determined by the Board and stated in the Award Agreement.

 

8.3.Term

 

Each Option shall terminate, and all rights to purchase Shares thereunder shall
cease, upon the expiration of a period not to exceed 10 years from the Grant
Date, or under such circumstances and on any date before 10 years from the Grant
Date as may be set forth in the Plan or as may be fixed by the Board and stated
in the related Award Agreement; provided, however, that in the event that the
Grantee is a Ten Percent Stockholder, an Option granted to such Grantee that is
intended to be an Incentive Stock Option at the Grant Date shall not be
exercisable after the expiration of five years from its Grant Date.

 



 10 

 

 

8.4.Limitations on Exercise of Option

 

Notwithstanding any other term or condition of the Plan, in no event may any
Option be exercised, in whole or in part, (1) before the date the Plan is
approved by the Stockholders as provided herein or (2) after the occurrence of
an event that results in termination of the Option.

 

8.5.Method of Exercise

 

An Option that is exercisable may be exercised by the Grantee’s delivery of a
notice of exercise to the Company, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by full payment for
the Shares. To be effective, notice of exercise must be made in accordance with
procedures established by the Company from time to time.

 

8.6.Rights of Holders of Options

 

Unless otherwise stated in the related Award Agreement, an individual holding or
exercising an Option shall have none of the rights of a Stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject Shares or to direct the voting of the subject
Shares) until the Shares covered thereby are fully paid and issued to him.
Except as provided in Section 15 or the related Award Agreement, no adjustment
shall be made for dividends, distributions, or other rights for which the record
date is before the date of such issuance.

 

8.7.Limitations on Incentive Stock Options

 

An Option shall constitute an Incentive Stock Option only (1) if the Grantee of
the Option is an employee of the Company or any Subsidiary; (2) to the extent
specifically provided in the related Award Agreement; and (3) to the extent that
the aggregate Fair Market Value (determined at the time the Option is granted)
of the Shares with respect to which all Incentive Stock Options held by such
Grantee become exercisable for the first time during any calendar year (under
the Plan and all other plans of the Grantee’s employer and its Affiliates) does
not exceed $100,000. This limitation shall be applied by taking Options into
account in the order in which they were granted. No Option shall be treated as
an Incentive Stock Option unless the Plan has been approved by the Stockholders
in a manner intended to comply with the stockholder approval requirements of
Code Section422, provided that any Option intended to be an Incentive Stock
Option shall not fail to be effective solely on account of a failure to obtain
such approval, but rather such Option shall be treated as a Nonstatutory Stock
Option unless and until such approval is obtained.

 

8.8.Early Exercise

 

An Option may include a term that allows the Grantee to elect at any time before
the Grantee’s Separation from Service to exercise the Option as to any part or
all of the Shares subject to the Option prior to the full vesting of the Option.
Any unvested Shares so purchased shall be subject to a repurchase option in
favor of the Company and to any other restrictions the Board determines to be
appropriate.

 

9.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS (SARs)

 

9.1.Right to Payment

 

A SAR shall confer on the Grantee a right to receive, upon exercise thereof, the
excess of (1) the Fair Market Value of one Share on the date of exercise over
(2) the SAR Exercise Price. The Award Agreement for a SAR (except those that
constitute Substitute Awards) shall specify the SAR Exercise Price, which shall
be fixed on the Grant Date as not less than the Fair Market Value of a Share on
that date. SARs may be granted alone or in conjunction with all or part of an
Option or at any subsequent time during the term of such Option or in
conjunction with all or part of any other Award. A SAR granted in tandem with an
outstanding Option after the Grant Date of such Option shall have a SAR Exercise
Price that is equal to the Option Price; provided, however, that the SAR
Exercise Price may not be less than the Fair Market Value of a Share on the
Grant Date of the SAR to the extent required by Section 409A.

 



 11 

 

 

9.2.Other Terms

 

The Board shall determine at the Grant Date the time or times at which and the
circumstances under which a SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future service requirements),
the time or times at which SARs shall cease to be or become exercisable after
Separation from Service or upon other terms or conditions, the method of
exercise, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR.

 

9.3.Term of SARs

 

The term of a SAR granted under the Plan shall be determined by the Board;
provided, however, that such term shall not exceed 10 years.

 

9.4.Payment of SAR Amount

 

Upon exercise of a SAR, a Grantee shall be entitled to receive payment from the
Company (in cash or Shares) in an amount determined by multiplying:

 

(1)the difference between the Fair Market Value of a Share on the date of
exercise over the SAR Exercise Price; by

 

(2)the number of Shares with respect to which the SAR is exercised.

 

10.TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED STOCK UNITS (RSUs)

 

10.1.Restrictions

 

At the time of grant, the Board may establish a period of time (a “Restricted
Period”) and any additional restrictions including the satisfaction of corporate
or individual performance objectives applicable to an Award of Restricted Shares
or RSUs in accordance with Section 12. Each Award of Restricted Shares or RSUs
may be subject to a different Restricted Period and additional restrictions.
Neither Restricted Shares nor RSUs may be sold, transferred, assigned, pledged,
or otherwise encumbered or disposed of during the Restricted Period or before
the satisfaction of any other applicable restrictions.

 

10.2.Restricted Share Certificates

 

The Company shall issue, in the name of each Grantee to whom Restricted Shares
have been granted, stock certificates or other evidence of ownership
representing the total number of Restricted Shares granted to the Grantee, as
soon as reasonably practicable after the Grant Date.

 

10.3.Rights of Holders of Restricted Shares

 

Unless the Board otherwise provides in an Award Agreement and subject to Section
17.10, holders of Restricted Shares shall have rights as Stockholders, including
voting and dividend rights.

 



 12 

 

 

10.4.Rights of Holders of RSUs

 

10.4.1.Settlement of RSUs

 

RSUs may be settled in cash or Shares, as determined by the Board and set forth
in the Award Agreement. The Award Agreement shall also set forth whether the
RSUs shall be settled (1) within the time period specified for “short term
deferrals” under Section 409A or (2) otherwise within the requirements of
Section 409A, in which case the Award Agreement shall specify upon which events
such RSUs shall be settled.

 

10.4.2.Voting and Dividend Rights

 

Unless otherwise stated in the applicable Award Agreement and subject to Section
17.10, holders of RSUs shall not have rights as Stockholders, including no
voting or dividend or dividend equivalents rights.

 

10.4.3.Creditor’s Rights

 

A holder of RSUs shall have no rights other than those of a general creditor of
the Company. RSUs represent an unfunded and unsecured obligation of the Company,
subject to the applicable Award Agreement.

 

10.5.Purchase of Restricted Shares

 

The Grantee shall be required, to the extent required by applicable law, to
purchase Restricted Shares from the Company at a Purchase Price equal to the
greater of (1) the aggregate par value of the Restricted Shares or (2) the
Purchase Price, if any, specified in the related Award Agreement. If specified
in the Award Agreement, the Purchase Price may be deemed paid by services
already rendered. The Purchase Price shall be payable in a form described in
Section 11 or, if permitted by the Board, in consideration for past services
rendered.

 

10.6.Delivery of Shares

 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other terms and conditions prescribed by the Board, the restrictions
applicable to Restricted Shares or RSUs settled in Shares shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
Shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.

 

11.FORM OF PAYMENT FOR OPTIONS AND RESTRICTED SHARES

 

11.1.General Rule

 

Payment of the Option Price for an Option or the Purchase Price for Restricted
Shares shall be made in cash or in cash equivalents acceptable to the Company,
except as provided in this Section 11.

 

11.2.Surrender of Shares

 

To the extent the Award Agreement so provides, payment of the Option Price for
an Option or the Purchase Price for Restricted Shares may be made all or in part
through the tender to, or withholding by, the Company of Shares that shall be
valued, for purposes of determining the extent to which the Option Price or
Purchase Price for Restricted Shares has been paid thereby, at their Fair Market
Value on the date of exercise or surrender. Notwithstanding the foregoing, in
the case of an Incentive Stock Option, the right to make payment in the form of
already owned Shares may be authorized only at the time of grant.

 



 13 

 

 

11.3.Cashless Exercise

 

With respect to an Option only (and not with respect to Restricted Shares), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price may be made all or in part by delivery (on a form
acceptable to the Company) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell Shares and to deliver all or part of
the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 17.3.

 

11.4.Other Forms of Payment

 

To the extent the Award Agreement so provides, payment of the Option Price or
the Purchase Price for Restricted Shares may be made in any other form that is
consistent with applicable laws, regulations, and rules, including the Company’s
withholding of Shares otherwise due to the exercising Grantee.

 

12.TERMS AND CONDITIONS OF PERFORMANCE AWARDS

 

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance terms
conditions as may be specified by the Board. The Board may use such business
criteria and other measures of performance as it may deem appropriate in
establishing any performance terms or conditions.

 

13.other sTOCK-based awards

 

13.1.Grant of Other Stock-based Awards

 

Other Stock-based Awards may be granted either alone or in addition to or in
conjunction with other Awards. Other Stock-based Awards may be granted in lieu
of other cash or other compensation to which a Service Provider is entitled from
the Company or may be used in the settlement of amounts payable in Shares under
any other compensation plan or arrangement of the Company. Subject to the terms
and conditions of the Plan, the Board shall determine the persons to whom and
the time or times at which such Awards may be made, the number of Shares to be
granted under such Awards, and all other terms and conditions of such Awards.
Unless the Board determines otherwise, any such Award shall be confirmed by an
Award Agreement, which shall contain such terms and conditions as the Board
determines to be necessary or appropriate to carry out the intent of the Plan
with respect to such Award.

 

13.2.Terms of Other Stock-based Awards

 

Any Shares subject to Awards made under this Section 13 may not be sold,
assigned, transferred, pledged, or otherwise encumbered before the date on which
the Shares are issued, or, if later, the date on which any applicable
restriction, performance, or deferral period lapses.

 



 14 

 

 

14.REQUIREMENTS OF LAW

 

14.1.General

 

The Company shall not be required to sell or issue any Shares under any Award if
the sale or issuance of such Shares would constitute a violation by the Grantee,
any other individual, or the Company of any law or regulation of any
governmental authority, including any federal or state securities laws or
regulations. If at any time the Company determines that the listing,
registration, or qualification of any Shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a term or condition of, or in connection with, the issuance or
purchase of Shares hereunder, no Shares may be issued or sold to the Grantee or
any other individual exercising an Option unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any terms and conditions not acceptable to the Company, and any delay caused
thereby shall in no way affect the date of termination of the Award.
Specifically, in connection with the Securities Act, upon the exercise of any
Option or the delivery of any Shares underlying an Award, unless a registration
statement under such Act is in effect with respect to the Shares covered by such
Award, the Company shall not be required to sell or issue such Shares unless the
Board has received evidence satisfactory to it that the Grantee or any other
individual exercising an Option may acquire such Shares under an exemption from
registration under the Securities Act. The Company may, but shall not be
obligated to, register any securities covered hereby under the Securities Act.
The Company shall not be obligated to take any affirmative action in order to
cause the exercise of an Option or the issuance of Shares under the Plan to
comply with any law or regulation of any governmental authority. As to any
jurisdiction that expressly imposes the requirement that an Option shall not be
exercisable until the Shares covered by such Option are registered or are exempt
from registration, the exercise of such Option (under circumstances in which the
laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption. The
Board may require the Grantee to sign such additional documentation, make such
representations, and furnish such information as the Board may consider
appropriate in connection with the grant of Awards or issuance or delivery of
Shares in compliance with applicable laws.

 

14.2.Rule 16b-3

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards and
the exercise of Options granted to officers and directors hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any term or condition of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan. In the event that Rule 16b-3 is revised or replaced,
the Board may modify the Plan in any respect necessary to satisfy the
requirements of, or to take advantage of any features of, the revised exemption
or its replacement.

 

14.3.California Grantees

 

The Plan is intended to comply with Section 25102(o) of the California
Corporations Code, to the extent applicable. In that regard, to the extent
required by Section 25102(o), (1) the terms of any Options or SARs, to the
extent vested and exercisable upon a Grantee’s Separation from Service, shall
include any minimum exercise periods following Separation from Service specified
by Section 25102(o), and (2) any repurchase right of the Company with respect to
Issued Shares shall include a minimum 90-day notice requirement. Any provision
of the Plan that is inconsistent with Section 25102(o) shall, without further
act or amendment by the Company or the Board, be reformed to comply with the
requirements of Section 25102(o).

 

15.EFFECT OF CHANGES IN CAPITALIZATION

 

15.1.Changes in Common Stock

 

If (1) the number of outstanding Shares is increased or decreased or the Shares
are changed into or exchanged for a different number or kind of shares or other
securities of the Company on account of any recapitalization, reclassification,
stock split, reverse split, combination of shares, exchange of shares, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in such Shares effected without receipt of consideration by the Company
occurring after the Effective Date or (2) there occurs any spin-off, split-up,
extraordinary cash dividend, or other distribution of assets by the Company, (A)
the number and kinds of shares for which grants of Awards may be made, (B) the
number and kinds of shares for which outstanding Awards may be exercised or
settled, and (C) the performance goals relating to outstanding Awards, shall be
equitably adjusted by the Company; provided that any such adjustment shall
comply with Section 409A. In addition, in the event of any such increase or
decease in the number of outstanding shares or other transaction described in
clause (2) above, the number and kind of shares for which Awards are outstanding
and the Option Price per share of outstanding Options and SAR Exercise Price per
share of outstanding SARs shall be equitably adjusted; provided that any such
adjustment shall comply with Section 409A.

 



 15 

 

 

15.2.Effect of Certain Transactions

 

Except as otherwise provided in an Award Agreement, in the event of a Corporate
Transaction, the Plan and the Awards shall continue in effect in accordance with
their respective terms, except that after a Corporate Transaction either (1)
each outstanding Award shall be treated as provided for in the agreement entered
into in connection with the Corporate Transaction or (2) if not so provided in
such agreement, each Grantee shall be entitled to receive in respect of each
Share subject to any outstanding Awards, upon exercise or payment or transfer in
respect of any Award, the same number and kind of stock, securities, cash,
property, or other consideration that each Stockholder was entitled to receive
in the Corporate Transaction in respect of one Share; provided, however, that,
unless otherwise determined by the Board, such stock, securities, cash, property
or other consideration shall remain subject to all of the terms and conditions
(including performance criteria) that were applicable to the Awards before such
Corporate Transaction. Without limiting the generality of the foregoing, the
treatment of outstanding Options and SARs under this Section 15.2 in connection
with a Corporate Transaction in which the consideration paid or distributed to
the Stockholders is not entirely shares of common stock of the acquiring or
resulting corporation may include the cancellation of outstanding Options and
SARs upon consummation of the Corporate Transaction as long as, at the election
of the Board, (A) the holders of affected Options and SARs have been given a
period of at least 15 days before the date of the consummation of the Corporate
Transaction to exercise the Options or SARs (to the extent otherwise
exercisable) or (B) the holders of the affected Options and SARs are paid (in
cash or cash equivalents) in respect of each Share covered by the Option or SAR
being canceled an amount equal to the excess, if any, of the per Share price
paid or distributed to Stockholders in the Corporate Transaction (the value of
any noncash consideration to be determined by the Board) over the Option Price
or SAR Exercise Price, as applicable. For avoidance of doubt, (i) the
cancellation of Options and SARs under clause (B) of the preceding sentence may
be effected notwithstanding any other term or condition of the Plan or any Award
Agreement and (ii) if the amount determined under clause (B) of the preceding
sentence is zero or less, the affected Option or SAR may be cancelled without
any payment therefore. The treatment of any Award as provided in this Section
15.2 shall be conclusively presumed to be appropriate for purposes of Section
15.1.

 

15.3.Adjustments

 

Adjustments under this Section 15 related to Share or other securities of the
Company shall be made by the Board. No fractional Shares or other securities
shall be issued under any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole Share.

 

16.No Limitations on Company

 

The grant of Awards shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations, or changes
of its capital or business structure or to merge, consolidate, dissolve, or
liquidate, or to sell or transfer all or any part of its business or assets.

 



 16 

 

 

17.TERMS APPLICABLE GENERALLY TO AWARDS

 

17.1.Disclaimer of Rights

 

No term or condition of the Plan or any Award Agreement shall be construed to
confer upon any individual the right to remain in the employ or service of the
Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding any other term or condition of the Plan, unless
otherwise stated in the applicable Award Agreement, no Award shall be affected
by any change of duties or position of the Grantee, so long as such Grantee
continues to be a Service Provider. The obligation of the Company to pay any
benefits under the Plan shall be interpreted as a contractual obligation to pay
only those amounts described herein, in the manner and under the terms and
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the Plan.

 

17.2.Nonexclusivity of the Plan

 

Neither the adoption of the Plan nor the submission of the Plan to the
Stockholders for approval shall be construed as creating any limitations upon
the right and authority of the Board to adopt such other incentive compensation
arrangements (which arrangements may be applicable either generally to a class
or classes of individuals or specifically to a particular individual or
particular individuals), including the granting of Options as the Board
determines desirable.

 

17.3.Withholding Taxes

 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld (1) with respect to the
vesting of or other lapse of restrictions applicable to an Award, (2) upon the
issuance of any Shares upon the exercise of an Option or SAR, or (3) otherwise
due in connection with an Award. At the time of such vesting, lapse, or
exercise, the Grantee shall pay to the Company or the Affiliate, as the case may
be, any amount that the Company or the Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation. The Company or the Affiliate,
as the case may be, may require or permit the Grantee to satisfy such
obligations, in whole or in part, (A) by causing the Company or the Affiliate to
withhold up to the maximum required number of Shares otherwise issuable to the
Grantee as may be necessary to satisfy such withholding obligation or (B) by
delivering to the Company or the Affiliate Shares already owned by the Grantee.
The Shares so delivered or withheld shall have an aggregate Fair Market Value
equal to such withholding obligations. The Fair Market Value of the Shares used
to satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. To the extent applicable, a Grantee may satisfy his or her
withholding obligation only with Shares that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 

17.4.Other Terms and Conditions; Employment Agreements

 

Each Award Agreement may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board. In the event of
any conflict between the terms and conditions of an employment agreement and the
Plan, the terms and conditions of the employment agreement shall govern.

 



 17 

 

 

17.5.Severability

 

If any term or condition of the Plan or any Award Agreement is determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
terms and conditions hereof and thereof shall be severable and enforceable, and
all terms and conditions shall remain enforceable in any other jurisdiction.

 

17.6.Governing Law

 

The Plan and all Award Agreements shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to the principles
of conflicts of law that could cause the application of the laws of any
jurisdiction other than the State of Delaware. For purposes of resolving any
dispute that arises under the Plan, each Grantee, by virtue of receiving an
Award, shall be deemed to have submitted to and consented to the exclusive
jurisdiction of the State of Florida and to have agreed that any related
litigation shall be conducted solely in the courts of Palm Beach County, Florida
or the federal courts for the U.S. for the Southern District of Florida, where
the Plan is made and to be performed, and no other courts. The Plan is not
intended to be subject to the Employee Retirement Income Security Act of 1974.

 

17.7.Section 409A

 

The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in Section
409A shall not be treated as deferred compensation unless applicable laws
require otherwise. For purposes of Section 409A, each installment payment under
the Plan shall be treated as a separate payment. Notwithstanding any other term
or condition of the Plan, to the extent required to avoid accelerated taxation
or tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided under the Plan during the six-month
period immediately after the Grantee’s Separation from Service shall instead be
paid on the first payroll date after the six-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier). Notwithstanding
the foregoing, neither the Company nor the Board shall have any obligation to
take any action to prevent the assessment of any additional tax or penalty on
any Grantee under Section 409A and neither the Company nor the Board shall have
any liability to any Grantee for such tax or penalty.

 

17.8.Separation from Service

 

The Board shall determine the effect of a Separation from Service upon Awards,
and such effect shall be set forth in the appropriate Award Agreement. Without
limiting the foregoing, the Board may provide in the Award Agreements at the
time of grant, or any time thereafter with the consent of the Grantee, the
actions that may be taken upon the occurrence of a Separation from Service,
including accelerated vesting or termination, depending upon the circumstances
surrounding the Separation from Service.

 

17.9.Transferability of Awards

 

17.9.1.Transfers in General

 

Except as provided in Section 17.9.2, no Award shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution, and, during the lifetime of the Grantee, only
the Grantee personally (or the Grantee’s personal representative) may exercise
rights under the Plan.

 



 18 

 

 

17.9.2.Family Transfers

 

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Award (other than Incentive Stock Options) to any
Family Member. For the purpose of this Section 17.9.2, a “not for value”
transfer is a transfer that is (1) a gift, (2) a transfer under a domestic
relations order in settlement of marital property rights; or (3) a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. After a
transfer under this Section 17.9.2, any such Award shall continue to be subject
to the same terms and conditions as were applicable immediately before transfer.
Subsequent transfers of transferred Awards are prohibited except to Family
Members of the original Grantee in accordance with this Section 17.9.2 or by
will or the laws of descent and distribution.

 

17.10.Dividend Equivalent Rights

 

If specified in the Award Agreement, the recipient of an Award may be entitled
to receive dividend equivalent rights with respect to the Shares or other
securities covered by an Award. The terms and conditions of a dividend
equivalent right may be set forth in the Award Agreement. Dividend equivalents
credited to a Grantee may be paid in cash or deemed to be reinvested in
additional Shares or other securities of the Company at a price per unit equal
to the Fair Market Value of a Share on the date that such dividend was paid to
Stockholders. Notwithstanding the foregoing, dividends or dividend equivalents
shall not be paid on any Award or portion thereof that is unvested or on any
Award that is subject to the achievement of performance criteria before the
Award has become earned and payable.

 

17.11.Data Protection

 

A Grantee’s acceptance of an Award shall be deemed to constitute the Grantee’s
acknowledgement of and consent to the collection and processing of personal data
relating to the Grantee so that the Company can meet its obligations and
exercise its rights under the Plan and generally administer and manage the Plan.
This data shall include data about participation in the Plan and Shares offered
or received, purchased, or sold under the Plan and other appropriate financial
and other data (such as the date on which the Awards were granted) about the
Grantee and the Grantee’s participation in the Plan.

 

17.12.Plan Construction

 

In the Plan, unless otherwise stated, the following uses apply:

 

(1)references to a statute or law refer to the statute or law and any amendments
and any successor statutes or laws, and to all valid and binding governmental
regulations, court decisions, and other regulatory and judicial authority issued
or rendered thereunder, as amended, or their successors, as in effect at the
relevant time;

 

(2)in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to and including”;

 

(3)indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company;

 

(4)the words “include,” “includes” and “including” (and the like) mean “include,
without limitation,” “includes, without limitation” and “including, without
limitation” (and the like), respectively;

 

(5)all references to articles and sections are to articles and sections in the
Plan;

 

(6)all words used shall be construed to be of such gender or number as the
circumstances and context require;

 

(7)the captions and headings of articles and sections have been inserted solely
for convenience of reference and shall not be considered a part of the Plan, nor
shall any of them affect the meaning or interpretation of the Plan;

 

(8)any reference to an agreement, plan, policy, form, document or set of
documents, and the rights and obligations of the parties under any such
agreement, plan, policy, form, document or set of documents, shall mean such
agreement, plan, policy, form, document or set of documents as amended from time
to time, and any and all modifications, extensions, renewals, substitutions or
replacements thereof; and

 

(9)all accounting terms not specifically defined shall be construed in
accordance with GAAP.

 



 

19



 

